          Case 1:20-cv-01436-ER Document 53 Filed 01/19/21 Page 1 of 10




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 SUNWEALTH GLOBAL HK LTD., ET AL.
                                                                 STIPULATION AND
                                                                 ORDER FOR THE
                Plaintiffs,
                                                                 PRODUCTION AND
                                                                 EXCHANGE OF
                vs.
                                                                 CONFIDENTIAL AND
                                                                 HIGHLY CONFIDENTIAL
 PINDER INTERNATIONAL, INC., ET AL.,
                                                                 INFORMATION
                Defendants.
                                                                 Case No.: 20-cv-01436-ER


        This matter, having come before the Court by stipulation of Plaintiffs, Sunwealth Global
HK Ltd. and Anil Kumar Dhanwani, and Defendants, Pinder International, Inc. 30 Below Corp.
f/k/a Ckel Generation Corp., and Jitander Singh Dhall, (individually, “Party,” and collectively,
“Parties”) for the entry of a protective order pursuant to Federal Rules of Procedure 26(c),
limiting the review, copying, dissemination and filing of confidential and/or proprietary
documents and information to be produced by either party and their respective counsel or by any
non-party in the course of discovery in this matter to the extent set forth below; and the parties,
by, between and among their respective counsel, having stipulated and agreed to the terms of this
stipulation;

       It is ORDERED that:

1.     This stipulation is entered to facilitate the production, exchange and discovery of
       documents and information that the Parties and, as appropriate, non-parties, agree merit
       confidential treatment (“Documents” or “Testimony”).

2.     Any Party or, as appropriate, non-party, may designate Documents produced, or Testimony
       given, in connection with this action as “Confidential” or “Highly Confidential” either by
       designating by notation each page of the Document, a statement on the record of a
       deposition, written notice to the respective undersigned counsel for the Parties, or other
       appropriate means.

3.     Definitions of terms used in this stipulation:

       (a) “Confidential Information” shall mean financial information, private financial
           information, operating financial information, marketing strategy and techniques, and
           competitively sensitive information or other information the disclosure of which would,
           in the good faith judgment of the Party or, as appropriate, non-party designating the
           material as confidential, be detrimental to the conduct of that Party’s or non-party’s
           business or the business of any of that Party’s or non-party’s customers or clients.

                                           Page 1 of 10
             Case 1:20-cv-01436-ER Document 53 Filed 01/19/21 Page 2 of 10




              Confidential Information may be oral, a tangible thing, a document (as defined in the
              Federal Rules of Civil Procedure), information contained in a document, information
              revealed during a deposition, or information revealed in an interrogatory answer or other
              discovery.

           (b) “Highly Confidential Information” shall mean information within the scope of Federal
               Rule of Civil Procedure 26(c)(1)(G) that constitutes current or future business or
               technical trade secrets and plans that are more sensitive or strategic than Confidential
               information, including trade secrets, proprietary business information, competitively
               sensitive information or other information the disclosure of which would, in the good
               faith judgment of the Party designating the material as highly confidential, is likely to
               significantly harm that Party’s or non-party’s business or the business of any of that
               Party’s or non-party’s customers or clients. Highly Confidential Information may be
               oral, a tangible thing, a document (as defined in the Federal Rules of Civil Procedure),
               information contained in a document, information revealed during a deposition, or
               information revealed in an interrogatory answer or other discovery.

           (c) “Producing Party” shall mean the Parties to this action and any non-parties producing
               “Confidential Information” or “Highly Confidential Information” in connection with
               depositions, document production or otherwise, or the Party or non-party designating a
               Document or Testimony as confidential, as the case may be.

           (d) “Receiving Party” shall mean the Parties to this action and/or any non-party receiving
               “Confidential Information” or “Highly Confidential Information” in connection with
               depositions, document production, subpoenas or otherwise.

4.         If a Receiving Party disputes the Producing Party’s designation of documents or things as
           Confidential Information or Highly Confidential Information:

     (a)      The Receiving Party shall notify the Producing Party in writing of the basis for the
              dispute, identifying the specific document[s] or thing[s] as to which the designation is
              disputed and proposing that the designation of those materials be changed or withdrawn.

     (b)      Within seven (7) days of the written notification, the Receiving Party and the Producing
              Party shall meet and confer to attempt to resolve the dispute without the Court’s
              involvement.

     (c)      If the parties cannot resolve the dispute, then the Receiving Party’s proposed change to
              the designation shall be applied fourteen (14) days after the date of the meet and confer
              unless the Producing Party files a request for a pre-motion conference within the
              fourteen-day period, whereupon the material will retain the Producing Party’s
              designation until the Court rules otherwise.



                                               Page 2 of 10
             Case 1:20-cv-01436-ER Document 53 Filed 01/19/21 Page 3 of 10




     (d)      If a discovery dispute is raised with the Court, the Producing Party bears the burden of
              proving that the information is properly designated.

5.         Except with the prior written consent of the Producing Party or by order of the Court,
           Confidential Information shall not be furnished, shown, or disclosed to any person or entity
           except:

           (a) personnel or employees of the Parties who are engaged in assisting in the preparation
               of this action for trial or other proceeding herein and who have been advised of their
               obligations hereunder;

           (b) counsel for the Parties to this action and their associated attorneys, paralegals and other
               professional and non-professional personnel (including support staff and outside
               copying services) who are directly assisting such counsel in the preparation of this
               action for trial or other proceeding herein, are under the supervision or control of such
               counsel, and who have been advised by such counsel of their obligations hereunder;

           (c) expert witnesses or consultants retained by the Parties or their counsel to furnish
               technical or expert services in connection with this action or to give testimony with
               respect to the subject matter of this action at the trial of this action or other proceeding
               herein; provided, however, that such Confidential Information is furnished, shown or
               disclosed in accordance with paragraph 8 below;

           (d) the Court and court personnel;

           (e) an officer before whom a deposition is taken, including stenographic reporters and any
               necessary secretarial, clerical or other personnel of such officer;

           (f) trial and deposition witnesses, if furnished, shown or disclosed in accordance with
               paragraphs 10 and 11, respectively, below; and

           (g) any other person agreed to by the Producing Party.

6.         Except the prior written consent of the Producing Party or by order of the Court, Highly
           Confidential Information shall not be furnished, shown, or disclosed to any person or entity
           except:

           (a) Persons who appear on the face of designated materials marked as Highly Confidential
               as an author, addressee, or recipient thereof;

           (b) Counsel for the parties to this action;

           (c) Experts for the parties to this action in the manner described in paragraph 8 below;



                                                Page 3 of 10
        Case 1:20-cv-01436-ER Document 53 Filed 01/19/21 Page 4 of 10




      (d) The Court, its clerks and secretaries, and any court reporter retained to record
          proceedings before the Court; but any public filing will be filed under
          temporary/restricted access in the Clerk’s office in accordance with Section 14 herein
          while a sealing motion is pending;

      (e) Any mediator employed by the parties and his or her staff;

      (f) Court reporters retained to transcribe depositions. Note: Court reporters are not
          authorized to attach Highly Confidential materials to any transcripts; and

      (g) Any other person agreed to by the Producing Party.

7.    Highly Confidential and Confidential Information shall be utilized by the Receiving Party
      and its counsel only for purposes of this litigation and for no other purposes.

8.    Before any disclosure of Highly Confidential or Confidential Information is made to an
      expert witness or consultant pursuant to paragraphs 5(c) or 6(c) hereof, counsel for the
      Receiving Party making such disclosure shall provide to the expert witness or consultant a
      copy of this Stipulation and request and obtain the expert’s or consultant’s written
      agreement, in the form of Exhibit 1 attached, to comply with and be bound by its terms.
      Counsel for the Receiving Party obtaining the certificate shall supply a copy to counsel for
      the other Parties at the time designated for expert disclosure, except that any certificate
      signed by an expert or consultant who is not expected to be called as a witness at trial is
      not required to be supplied.

9.    Following the deposition of a Party or non-party, counsel for the deposed Party or non-
      party may designate the transcript as either Confidential or Highly Confidential
      Information by notifying all counsel in writing of those portions of the transcript which
      should be stamped with the appropriate confidential designation.

10.   Should the need arise for any Party or, as appropriate, non-party, to disclose Highly
      Confidential or Confidential Information during any hearing or trial before the Court,
      including through argument or the presentation of evidence, that Party or, as appropriate,
      non-party, may do so only after taking such steps, if any, that the Court, following a motion
      by the Producing Party, shall deem necessary to preserve the confidentiality of such Highly
      Confidential or Confidential Information.

11.   This Stipulation shall not preclude counsel for any Party from using during any deposition
      in this action any Documents or Testimony which has been designated as “Confidential
      Information” or “Highly Confidential Information” under the terms hereof. If a Party seeks
      to give access to Highly Confidential or Confidential Information to a deposition witness,
      the Party shall provide the witness with a copy of this Stipulation and request that the
      witness execute a written agreement, in the form of Exhibit 1 attached below, to comply
      with and be bound by its terms. Counsel for the Party obtaining the certificate shall supply

                                          Page 4 of 10
        Case 1:20-cv-01436-ER Document 53 Filed 01/19/21 Page 5 of 10




      a copy to counsel for the other Parties and, as appropriate, a non-party that is a Producing
      Party. In the event that a witness refuses to execute the agreement to be bound by this
      Stipulation, the Court may, upon the Party’s application, enter an order directing the
      witness’s compliance with the Stipulation, or directing such other steps as the Court may
      deem necessary under the circumstances.

12.   A Party may designate as Highly Confidential or Confidential Information subject to this
      Stipulation any document, information, or deposition testimony produced or given by any
      non-party to this case, or any portion of such materials or information, whether produced
      before or after the execution of this Stipulation. In the case of Documents produced by a
      non-party, designation shall be made by notifying all counsel in writing of those documents
      which are to be stamped and treated as such at any time up to fifteen (15) days after actual
      receipt of copies of those documents by counsel for the Party asserting the confidentiality
      designation.

13.   Documents, testimony, or other materials designated as Highly Confidential or
      Confidential Information may only be filed with the Court under seal or with redactions,
      unless the Court rules otherwise.

         (a) Any Receiving or Producing Party who seeks to file any material—including but
         not limited to pleadings, motion/application papers, affidavits, memoranda, briefs, and
         exhibits—to the Court using Documents or Testimony which have previously been
         designated as comprising or containing Highly Confidential or Confidential
         Information, and/or which reproduces, paraphrases, or discloses Highly Confidential or
         Confidential Information (Filing Party), shall first a motion to redact and/or seal the
         Highly Confidential or Confidential Information pursuant to Rule 3(ii) of the Individual
         Practices of Judge Edgardo Ramos, unless such information is subject to Rule 5.2 of the
         Federal Rules of Civil Procedure.

         (b) If the motion to seal or redact is granted in whole or in part, or denied, the Parties
         shall ensure that all documents that are the subject of the order to seal or redact are
         properly filed in accordance with the procedures that govern the filing of sealed or
         redacted documents on the PACER system and the Individual Practices of Judge
         Edgardo Ramos within three (3) business days or such time frame as the Court may
         direct (i.e., if the motion to seal/redact is denied, the documents filed under temporary
         seal must be replaced with unsealed and unredacted publicly-available copies).

         (c) All pleadings, briefs, memoranda or other documents which reproduce, paraphrase
         or disclose any document or content of a document which has previously been
         designated by a party as comprising or containing Highly Confidential or Confidential
         Information shall identify each designated document by the production number ascribed
         to it at the time of production.




                                          Page 5 of 10
        Case 1:20-cv-01436-ER Document 53 Filed 01/19/21 Page 6 of 10




14.   Any person receiving Highly Confidential or Confidential Information shall not reveal or
      discuss such information to or with any person not entitled to receive such information
      under the terms of this Stipulation and shall use reasonable measures to store and maintain
      the Highly Confidential or Confidential Information so as to prevent unauthorized
      disclosure.

      (a) Inadvertent disclosure by a Receiving Party of a document, thing, or testimony that a
          Producing Party has designated as comprising Highly Confidential or Confidential
          Information shall be treated in the same fashion as a privileged or work product
          document under Rule 502 of the Federal Rules of Evidence.

15.   Any document or information that may contain Highly Confidential or Confidential
      Information that has been inadvertently produced without identification as to its
      “confidential” nature may be so designated by the party asserting the confidentiality
      designation by written notice to the undersigned counsel for the Receiving Party
      identifying the document or information as “confidential” within a reasonable time
      following the production from which the document or information was disclosed without
      such designation, or, if the documents and/or information were produced prior to this
      Stipulation, within a reasonable time following the execution of this Stipulation.

16.   Extracts and summaries of Highly Confidential or Confidential Information shall also be
      treated as confidential in accordance with the provisions of this Stipulation.

17.   The production or disclosure of Highly Confidential or Confidential Information shall in
      no way constitute a waiver of each Producing Party’s right to object to the production or
      disclosure of other information in this action or in any other action. Nothing in this
      Stipulation shall operate as an admission by any Party or non-party that any particular
      document or information is, or is not, confidential. Failure to challenge a Highly
      Confidential or Confidential Information designation shall not preclude a Party or non-
      party from making a subsequent challenge as to those documents or information.

18.   This Stipulation is entered without prejudice to the right of any Party or non-party to seek
      relief from, or modification of, this Stipulation or any of its provisions by properly-noticed
      motion to the Court, or to challenge any designation of confidentiality as inappropriate
      under the Civil Practice Law and Rules or other applicable law.

19.   This Stipulation shall continue to be binding after the conclusion of this litigation; however,
      there shall be no restriction on documents that are used as exhibits in Court unless, and
      only insofar as, such exhibits were sealed or redacted pursuant to an order of the Court.
      This Order shall be binding upon the parties and their attorneys, successors, executors,
      personal representatives, administrators, heirs, legal representatives, assigns, subsidiaries,
      divisions, employees, agents, independent contractors, or other persons or organizations
      over which they have control. Further, nothing in this Stipulation prevents a Receiving
      Party from seeking the written permission of the Producing Party, or further order of the


                                          Page 6 of 10
        Case 1:20-cv-01436-ER Document 53 Filed 01/19/21 Page 7 of 10




      Court, to dissolve or modify the Stipulation. The provisions of this Stipulation shall, absent
      prior written consent of the parties, continue to be binding after the conclusion of this
      action; however, documents sealed or redacted by order of the Court prior to, or for a
      purpose other than, trial shall not remain sealed or redacted for use as trial exhibits absent
      further order of the Court extending the sealed or redacted status of such documents for
      use at trial.

20.   Nothing in this Stipulation shall be deemed to waive any privilege recognized by law or
      shall be deemed an admission as to the admissibility in evidence of any facts or documents
      revealed in the course of disclosure.

21.   Within thirty (30) days after the final termination of this litigation by settlement or
      exhaustion of all appeals, all Highly Confidential or Confidential Information produced or
      designated, and all reproductions of such materials, shall be returned to the Producing Party
      or, at the Receiving Party’s option, shall be destroyed. This Stipulation shall not be
      interpreted in a manner that would violate any applicable rules of professional conduct.
      Any materials produced to the Court at any stage of the action will be handled pursuant to
      the Individual Practices of Judge Edgardo Ramos. Each party’s counsel will certify by
      declaration that this Stipulated Protective Order has been complied with by them and their
      experts/consultants in the form attached as Exhibit 2.

22.   If a Receiving Party is called upon to produce Highly Confidential or Confidential
      Information in order to comply with a court order, subpoena, or other direction by a court,
      administrative agency, or legislative body, the Receiving Party from which the Highly
      Confidential or Confidential Information is sought shall (a) give written notice by
      overnight mail and either email or facsimile to the counsel for the Producing Party within
      five (5) business days of receipt of such order, subpoena, or direction, and (b) give the
      Producing Party five (5) business days to object to the production of such Highly
      Confidential or Confidential Information, if the Producing Party so desires.
      Notwithstanding the foregoing, nothing in this paragraph shall be construed as requiring
      any party to this Stipulation to subject itself to penalties for noncompliance with any court
      order, subpoena, or other direction by a court, administrative agency, or legislative body.

23.   This Stipulation may be changed by further order of this Court and is without prejudice to
      the rights of a Party to move for relief from any of its provisions, or to seek or agree to
      different or additional protection for any particular material or information.

24.   This Stipulation may be signed in counterparts, which, when fully executed, shall
      constitute a single original document, and electronic signatures of counsel of record shall
      be deemed original signatures.




                                          Page 7 of 10
         Case 1:20-cv-01436-ER Document 53 Filed 01/19/21 Page 8 of 10




Dated: New York, New York                  Dated: New York, New York
January 15, 2021                           January 15, 2021

SAM P. ISRAEL, P.C.                           LAZARUS AND LAZARUS, P.C.

By: ___________________                    By: ___________________
David Hrovat, Esq.                         Harlan M. Lazarus, Esq.
Timothy Savitsky, Esq.                     Jared H. Louzon, Esq.
Attorneys for Plaintiff                    Attorneys for Defendants
180 Maiden Lane, 6th Floor                 240 Madison Avenue, 8th Floor
New York, NY 10038                         New York, NY 10016
Phone: 646-787-9880                        Phone 212-889-7400



IT IS SO ORDERED.

DATED: January 19, 2021
          New York, New York        Hon. Edgardo Ramos, U.S.D.J.




                                  Page 8 of 10
            Case 1:20-cv-01436-ER Document 53 Filed 01/19/21 Page 9 of 10


                                               Exhibit 1

 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF NEW YORK: COMMERCIAL PART 48

 SUNWEALTH GLOBAL HK LTD., ET AL.
                                                              AGREEMENT WITH
                                                              RESPECT TO
             Plaintiff/Counterclaim Defendant,
                                                              CONFIDENTIAL OR
                                                              HIGHLY CONFIDENTIAL
             vs.
                                                              MATERIALS
 PINDER INTERNATIONAL, INC., ET AL.,
                                                              Index No.: 654290/2019
             Defendant/Counterclaim Plaintiff.


            I, _____________________________________________, state that:

      1.    My address is_______________________________________________________.

      2.    My present occupation or job description is _______________________________.

      3.    I have received a copy of the Stipulation for the Production and Exchange of Highly
            Confidential or Confidential Information (the “Stipulation”) entered in the above-entitled
            action on____________________.

      4.    I have carefully read and understand the provisions of the Stipulation.

      5.    I will comply with all of the provisions of the Stipulation.

      6.    I will hold in confidence, will not disclose to anyone not qualified under the Stipulation, and
            will use only for purposes of this action, any Highly Confidential or Confidential
            Information that is disclosed to me.

      7.    I will return all Highly Confidential or Confidential Information that comes into my
            possession, and documents or things that I have prepared relating thereto, to counsel for the
            party by whom I am employed or retained, or to counsel from whom I received the Highly
            Confidential or Confidential Information.

      8.    I hereby submit to the jurisdiction of this court for the purpose of enforcement of the
            Stipulation in this action.

Dated: __________________                 Signature: ___________________




                                             Page 9 of 10
           Case 1:20-cv-01436-ER Document 53 Filed 01/19/21 Page 10 of 10


                                              Exhibit 2

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: COMMERCIAL PART 48

SUNWEALTH GLOBAL HK LTD., ET AL.
                                                              AGREEMENT RETURN OR
                                                              DESTROY CONFIDENTIAL
             Plaintiff/Counterclaim Defendant,
                                                              OR HIGHLY
                                                              CONFIDENTIAL
             vs.
                                                              MATERIALS
PINDER INTERNATIONAL, INC., ET AL.,
                                                              Index No.: 654290/2019
             Defendant/Counterclaim Plaintiff.



      I, _____________________________________________, state that:

      1.    My address is_______________________________________________________.

      2.    I certify that I have returned and/or destroyed original copies of all Confidential documents
            and information received under this Stipulated Confidentiality Agreement and Protective
            Order, together with all reproductions, copies, abstracts, summaries, or other writings that
            contain, reflect, or disclose the substance of the Highly Confidential or Confidential
            Information to counsel.

      3.    I certify that the experts and consultants hired in this action on behalf of my client(s) have
            returned and/or destroyed original copies of all Highly Confidential or Confidential
            documents and information received under this Stipulated Confidentiality Agreement and
            Protective Order, together with all reproductions, copies, abstracts, summaries, or other
            writings that contain, reflect, or disclose the substance of the Confidential Information to
            me. I further certify that I have returned such Highly Confidential or Confidential
            Information to counsel.


Dated: __________________                 Signature: ___________________




                                            Page 10 of 10
